Citation Nr: 1134811	
Decision Date: 09/16/11    Archive Date: 09/23/11

DOCKET NO.  06-11 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a claimed acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), depression, anxiety, and intermittent explosive disorder.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a right shoulder disability.

4.  Entitlement to service connection for a dental disability.


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION


The Veteran served on active duty from July 1969 to May 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The case has since been transferred to the Montgomery, Alabama VARO and was remanded in October 2010.

In October 2009, the Veteran testified at a Board hearing at the RO before the undersigned.  A transcript of the proceeding is of record.  In March 2011, the Veteran requested another hearing before the Board.  A veteran is entitled to only one hearing before the Board, and in this event no additional issues have arisen since the October 2009 hearing.  38 C.F.R. § 20.1507(b)(1).

This appeal originally included the issues of service connection for hearing loss and tinnitus, but these claims were granted in March 2011.  As the Veteran has not appealed the assigned ratings or effective dates, these matters are not on appeal.  

A claim for service connection is also considered a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  In dental claims, the RO adjudicates the claim for service connection and the VA Medical Center adjudicates the claim for outpatient treatment.  As this matter stems from an adverse determination by the RO, the appeal is limited to the issue of service connection for a dental disorder.  In the September 2004 RO decision, the RO forwarded a copy of that decision and the Veteran's claim to the VA Medical Center in Houston Texas.  The claim for service connection for a dental disorder for obtaining VA outpatient dental treatment is REFERRED to the RO for appropriate action.  See 38 C.F.R. § 17.161

The issues of service connection for renal disease and arthritis of multiple joints were raised during the October 2009 Board hearing, and the issues of service connection for a cardiac disorder, a spine disorder, and entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability caused by VA treatment for failing to detect a pancreatic mass were raised in the Veteran's submission of January 2011.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ) to date.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In October 2010, the Board remanded this matter to allow the Veteran the opportunity to submit or identify and authorize VA to obtain private medical and dental providers who treated him and to afford him VA examinations as to his claims for service connection for psychiatric, left knee, and right shoulder disorders. 

VA sent out a letter requesting the Veteran to submit or identify health care providers so that VA could obtain the records.  The Veteran has submitted a report from Dr. J. A. B., a doctor of medical dentistry, dated in January 2011.  This report provides further detail as to the extent of the Veteran's dental problems.  Furthermore, service treatment records indicate the #14 tooth was extracted and the Veteran has stated that he received dental injuries while using an M-14 rifle during training.  Under these circumstances, the Board finds that the evidence is sufficient to warrant that this claim be addressed upon a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran was afforded VA examinations regarding his other claims in November 2010.  As to the VA examination regarding the claim for service connection for PTSD, the examiner concluded the Veteran did not have PTSD and provided a rationale that relied, in part, upon VA providers treating the Veteran also concluded that he does not have PTSD.  The examiner, however, did not explain or reconcile this conclusion with VA records where VA mental health caregivers listed PTSD as a diagnosis.  See McClain v. Nicholson, 21 Vet App 319 (2007).  
In addition, other caregivers have diagnosed the Veteran has disorders other than PTSD such as depression, anxiety, and intermittent explosive disorder.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  The etiology of any such disorders will also need to be addressed upon examination.

As to the claims for service connection for a left knee disability and a right shoulder disability, the examiner could not determine whether both disorders were caused or aggravated by service without resorting to speculation.  The VA examiner, however, failed to provide a rationale for the inability to render an opinion.  For this reason, the opinion is inadequate.  Jones v. Shinseki, 23 Vet. App. 382, 390-91 (2010) (before the Board may rely on a VA examiner's conclusion that an opinion on etiology would be speculative, the examiner must explain the basis for such an opinion).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Provide the Veteran with another 38 C.F.R. § 3.159(b) notice letter, to be sent to his latest address of record.  Ask the Veteran either to submit or to authorize VA to obtain on his behalf the records of Dr. J. A. B., who practices in Opelika, Alabama, as well as the records of any other all medical and dental care providers, VA and non-VA, who treated the Veteran for his teeth/mouth since service and have been identified by the Veteran with the names, addresses, and approximate dates of treatment.

2.  The Veteran should next be afforded a VA mental health examination, conducted by a psychiatrist or psychologist who has reviewed the entire claims file in conjunction with the examination.  The examiner must interview the Veteran in detail, describe all subjective complaints and objective symptoms, and assign a multi-axial diagnosis.

For PTSD, the examiner should ascertain whether a current diagnosis is warranted.  If not warranted, the examiner should describe whether the evidence supports a prior PTSD diagnosis, now resolved.  If there is evidence of either a current or a prior PTSD diagnosis, the examiner should opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such diagnosis is etiologically related to a stressful event for which there is credible supporting evidence.

For all other psychiatric diagnoses, the examiner should provide an opinion as to whether it is at least as likely as not that such diagnoses are etiologically related to service.

All opinions must be supported by a complete rationale in a typewritten report.

3.  The Veteran should also be afforded a VA orthopedic examination, with an appropriate examiner who has reviewed the claims file in conjunction with the examination.  Based upon the examination findings as to the left knee and right shoulder disorders, the claims file review, and the history presented by the Veteran, the examiner should provide opinions as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disorders are etiologically related to service.  All opinions must be supported by a complete rationale in a typewritten report.

4.  The Veteran should also be afforded a VA dental examination, with an appropriate examiner who has reviewed the claims file in conjunction with the examination.  Based upon the examination findings, the claims file review (including the January 2011 private report), and the history presented by the Veteran, the examiner should provide a diagnosis corresponding to all current dental disorders.  For each diagnosed disorder, the examiner should then present an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disorder is etiologically related to service.  All opinions must be supported by a complete rationale in a typewritten report.

5.  After all development has been completed, readjudicate the claims.  If any benefit sought remains denied, furnish the Veteran a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on this matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


